DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, with respect to claims 1-14 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Applicant’s arguments with respect to claims 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable by Wirtz et al. US 20050189889 in view of Williams US 2005/0057213. 
Regarding claim 15, Wirtz et al. teaches a motor switching assembly comprising: 
a first power converter (Fig. 3, item 24); 
a solid state contactor (See Fig. 3, 60) positioned upstream from the first power converter; 
a first relay (Fig. 3, item 62) position between an output of the solid state contactor (60) and the first power converter (24) and, 	
a second relay (Fig. 3, item 72) coupled in parallel with the first relay (Fig. 3, item 62) and positioned between the output of the solid state contactor (See Fig. 3, 60) 
Wirtz do not teach a second power converter coupled in parallel with the first power converter, so that the solid state contactor and the second relay are connected to it.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a second power converter in parallel with the first power converter as taught by Williams within the bypass circuitry teaching of Wirtz to maximize efficiency of the motor operation while minimizing power loss. The motivation being that the addition of a second power converter in parallel would provide redundant bypass circuitry that controls the amount of power delivered to the motor in the event of a failure of one of the bypass circuits without dissipating any wasted power. 

Regarding claim 16, Wirtz discloses the use of circuit breakers (60). Wirtz is silent as to what type of switches are used (see par. 0029). The examiner takes official notice that circuit breakers can work together with solid state switches to detect fault, in which then operate control relays to open the circuit breaker. It would have been obvious to use solid-state switches within the circuit breaker (60) for the advantages of implementing zero voltage switching to ensure when the circuit breaker starts conducting, to avoid inrush currents that may cause other systemic issues. Moreover, the use of solid-state switches improves reliability over the circuit breaker entire lifetime. 
As to claim 17, Williams depicts from figure 3, wherein the first (210) and second (220) power converters comprise variable frequency drives (see Para. 0016)

Referring to claim 18, Williams teaches wherein the first and second converters comprises inverters respectively. (See Fig. 3, item 310 and 320)


Regarding claim 20, Williams teaches that the converters are modules which are positioned adjacent one another with an interface card (i.e. PCB see para. 0017). Williams further states that each module typically has an associated heat exchanger (140) or other cooling device. Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date to incorporate modules in PCB that share common heat sink for the purpose of maximizing space. 

Allowable Subject Matter
Claims 1-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEVON A JOSEPH/            Examiner, Art Unit 2846    
 
/EDUARDO COLON SANTANA/            Supervisory Patent Examiner, Art Unit 2846